
	
		II
		112th CONGRESS
		1st Session
		S. 1815
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2011
			Mr. Alexander (for
			 himself and Mr. Pryor) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To codify and delay the implementation of and compliance
		  dates for a final rule relating to interstate transport of air
		  pollution.
	
	
		1.Short titleThis Act may be cited as the
			 Cross State Air Pollution
			 Act.
		2.Interstate air
			 pollution
			(a)CodificationNotwithstanding any other provision of law,
			 subject to subsection (b), the final rule entitled Federal
			 Implementation Plans: Interstate Transport of Fine Particulate Matter and Ozone
			 and Correction of SIP Approvals (76 Fed. Reg. 48208 (August 8, 2011)),
			 is enacted into law.
			(b)Effective
			 datesThe effective date of the final rule enacted by subsection
			 (a) (or any update by the Administrator of the Environmental Protection Agency
			 of a requirement or standard established under that final rule) shall
			 be—
				(1)for phase I sulfur dioxide and annual
			 nitrogen oxide reductions, January 1, 2012;
				(2)for ozone season nitrogen oxide reductions,
			 May 1, 2012; and
				(3)for phase II
			 sulfur dioxide reductions, January 1, 2015.
				(c)Compliance
			 datesThe date by which compliance shall be required under the
			 final rule, or an update, referred to in subsection (b) shall be—
				(1)for requirements
			 described in paragraphs (1) and (2) of subsection (b), April 1, 2014, and
			 annually thereafter; and
				(2)for requirements
			 described in subsection (b)(3), April 1, 2016, and annually thereafter.
				
